229 F. Supp. 2d 1 (2002)
Elouise Pepion COBELL, et al., Plaintiffs,
v.
Gale A. NORTON, Secretary of the Interior, et al., Defendants.
No. CIV.A.96-1285(RCL).
United States District Court, District of Columbia.
November 1, 2002.

ORDER
LAMBERTH, District Judge.
This matter comes before the Court on Interior Defendants' Motion for an Order Permitting the Provision of Copies of Copies of Historical Statements of Account to Class Counsel [1471-1], and Plaintiffs' Consolidated Motion for a Temporary Restraining Order and Preliminary Injunction [1534-1, 1531-2]. Upon consideration of these motions, the responses thereto, and the record in this case, it is hereby
ORDERED that the Department of the Interior shall be permitted, pursuant to 5 U.S.C. § 552a(b)(11), to provide plaintiffs' counsel with a copy of any historical statements of account provided to any Individual Indian Money account holder. It is further
ORDERED that any historical statements of account so provided shall be subject to the terms of the Protective Order entered by this Court on November 27, 1996[15] setting forth procedures for handling confidential material and allowing for designated material to be filed under seal.
Defendants have represented that defendants, including their employees and agents, will not send, by any means of communication whatsoever, any further historical statements of account to any Individual Indian Money account holder or to any class member in the instant litigation, until such time as this Court issues a ruling on plaintiffs' motion for a preliminary injunction [1531-2]. It is further
ORDERED that the parties shall prepare further briefs on the issues, as orally directed by the Court, according to the following schedule:
Defendants' brief shall be filed with this Court no later than Friday, November 16, 2002. Plaintiffs' brief in opposition thereto shall be filed with this Court no later than Friday, November 30, 2002. Defendants' reply brief thereto shall be filed with this Court no later than Friday, December 14, 2002. It is further
ORDERED that in light of defendants' representations to this Court on November 1, 2002 that defendants will refrain from sending any further historical statements of account to any Individual Indian Money account holders, plaintiffs' motion for a temporary restraining order [1534-1] shall be, and hereby is, DENIED as moot.
SO ORDERED.